DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/22/21 (“Amend.”), in which: claims 1, 9, 12 and 16 are amended and the rejection of the claims are traversed.  Claims 1-19 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 11/22/21 have been fully considered but are not persuasive.  
Applicant argues on pages 11/12 of the instant Remarks:
As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). MPEP 2164.01(b) and 2164.08. Further, the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. See MPEP 2164.08.
This seems to be contradictory to the OA’s rejection of the claims (e.g., not only Claim 2 but also Claims 4, 6-8, 10, and 17) that that recite an equation because, as the OA alleged, they are clearly limited according to the specification implying that they satisfy the enablement requirement. 7d. At least for this reason, Applicant respectfully submits that Claims 2, 4, 6-8, 10, and 17 that recite an equation should not be rejected under the enablement requirement of 35 U.S.C. 112.

The examiner agrees that the specification has support for performing the “calculating,” as indicated in the 112, 1st rejection.  However, the specification does not support every conceivable way of “calculating” as broadly recited in the independent claims.  Therefore, the examiner suggested amending the claims to include the specification-supported means of “calculating” as claimed, using each of the equations in the dependent claims to cover all calculations in the independent claims.  
Additionally, all claims were listed in the 112, 1st rejection as no single dependent claim overcomes each calculation in the independent claims.  Each calculation in the independent claims must be limited to the calculation used and supported by the specification.

Applicant argues on pages 13/14 of the instant Remarks:
Contrary to the OA’s assertion, the Specification describes linking structures for performing the acts of calculating, for example, the “compensator 160” that is included in the display device 100 and the “luminance compensating apparatus 300” that is included in the display system 1000. FIGS. 1 and 2; pars. [0038] and [0040].

The examiner respectfully disagrees.  Although the compensator and compensating apparatus are in the display device, no structure is provided for these components other than being located in the timing controller.  Therefore, these components are interpreted as being part of the timing controller.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st  paragraph, set forth in this Office action.  However, the examiner notes, if significant amendments are made that changes the scope of the claims, a new search may be required.   However, if the applicant would add an equation for each calculation in the independent claims (for example, the equation in claim 2) along with the current limitations, the claims would be in condition for Allowance.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculator” in overall structure/method of claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The calculators, as described by the applicant in the arguments submitted on 11/22/21, can be part of the timing controller and is therefore limited to a timing controller.  See combination of Fig. 2 and [0063].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for calculating a first luminance characteristic corresponding to a first unit section...,, calculating an expected correction gray level corresponding to the first references gray level..., calculating a gamma compensation value and a first compensation gray level corresponding to the first reference gray level....,does not reasonably provide enablement for any and all calculations as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The use of this overly broad language encompasses ways of “calculating” not contemplated by the disclosure. One skilled in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation. See, for example, In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
The examiner recommends adding the equations, where applicable, to clearly limit the claims according to the specification.  For example, by adding the dependent claims containing the equations used for each calculation.
Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2020/0160801 to Wang discloses a gamma adjustment method but does not disclose the claimed limitations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693